Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.486 Filed 10/30/20 Page 1 of 25




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

ANTHONY CLIFFORD GATES, JR.,

                      Petitioner,                   Case No. 2:20-cv-29

v.                                                  Honorable Paul L. Maloney

CONNIE HORTON,

                      Respondent.
____________________________/

                                           OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Petitioner Anthony Clifford Gates, Jr. is incarcerated with the Michigan Department of Corrections

at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County, Michigan.

               On March 1, 2016, in Calhoun County Circuit Court Case No. 16-000002-FH,

Petitioner pleaded nolo contendere to second-degree home invasion, in violation of Mich. Comp.

Laws § 750.110a(3), and resisting and obstructing a police officer, in violation of Mich. Comp.

Laws § 750.81d(1). On March 28, 2016, the court sentenced Petitioner to concurrent prison terms

of 8 years, 11 months to 22 years, 6 months for home invasion and 2 to 3 years for resisting and

obstructing a police officer. Those sentences were to be served consecutively to a sentence of 1

year, 6 months to 5 years for third-degree home invasion, a sentence for which Petitioner was on

parole at the time he committed the offenses prosecuted in Case No. 16-000002-FH.

               Also on March 1, 2016, in Calhoun County Circuit Court Case No. 16-000222-FH,

Petitioner pleaded nolo contendere to first-degree home invasion, in violation of Mich. Comp.

Laws § 750.110a(2), felon in possession of a firearm, in violation of Mich. Comp. Laws
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.487 Filed 10/30/20 Page 2 of 25




§ 750.224f, and possession of a firearm during the commission of a felony (felony-firearm), in

violation of Mich. Comp. Laws § 750.227b. On March 28, 2016, the court sentenced Petitioner to

15 years, 1 month to 30 years for home invasion, to be served concurrently to a consecutive string

of 2 years for felony-firearm and 2 years, 4 months to 7 years, 6 months for felon in possession of

a firearm. The sentences imposed in Case No. 16-000222-FH were to be served concurrently with

the sentences imposed in Case No. 16-000002-FH, but consecutively to Petitioner’s previous

sentence for third-degree home invasion.

               On February 26, 2020, Petitioner filed his habeas corpus petition raising one ground

for relief:

        I.     The trial court erred by denying [Petitioner’s] plea-withdrawal motion
               without even considering his claim that trial counsel provided ineffective
               assistance or his claim that the judge’s advice regarding the maximum
               sentence was inadequate.

               A.     [Petitioner] made out a claim that his appointed trial lawyer
               provided ineffective assistance by advising him he faced a life sentence if
               convicted after trial, but that a no-contest plea would limit imprisonment to
               seven years.

               B.     The trial court failed to properly advise Mr. Gates of the “maximum
               possible prison sentence” he faced.

(Pet., ECF No. 1, PageID.5-6.)

                                             Discussion

I.      Factual allegations

               In Michigan, a plea of nolo contendere has essentially the same effect on the

criminal prosecution as does a plea of guilty:

        Since a plea of nolo contendere indicates that a defendant does not wish to contest
        his factual guilt, any claims or defenses which relate to the issue of factual guilt are
        waived by such a plea. Claims or defenses that challenge a state’s capacity or
        ability to prove defendant’s factual guilt become irrelevant upon, and are subsumed
        by, a plea of nolo contendere. Hence, we hold that a plea of nolo contendere has
        the same effect upon a defendant’s ability to raise an issue on appeal as does a plea

                                                   2
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.488 Filed 10/30/20 Page 3 of 25




       of guilty. Only those defenses which challenge the very authority of the state to
       prosecute a defendant may be raised on appeal after entry of a plea
       of nolo contendere.

People v. New, 398 N.W.2d 358, 363 (Mich. 1986) (footnotes omitted).                Petitioner’s nolo

contendere plea, therefore, abandoned any challenge he might have to the state’s ability to prove

factual guilt. Nonetheless, under state law, the trial court must still establish support for a finding

that the Petitioner is guilty of the offense charged. Mich. Ct. R. 6.302(D)(2). In Petitioner’s case,

the trial court relied on the prosecutor’s statement of the facts as derived from the police reports

and the preliminary examination transcript:

       The facts would indicate that there was an incident or actually two incidents that
       occurred on or about November 25th, 2015. With regard first to case number 16-
       0002, the reports and examination testimony indicate that police were called to an
       area about or near 17 West Minges in the city or Battle Creek, Calhoun County,
       Michigan. Reports from officers indicate that a neighbor to that address had called
       police and had seen a pick-up truck which she identified as being a vehicle not
       belonging to any neighbor as far as she could tell parked in a neighboring driveway.
       The neighbor saw a person park that pick-up truck and exit that pick-up truck. She
       identified this defendant as being that person who arrived and exited the pick-up
       truck and entered the home at 17 West Minges. When police arrived one of the
       officers who was there was the officer identified in Count two of this Information
       Officer Broughton. He and another officer at 17 West Minges approached the
       house, they found that there had been a window broken. They in looking through
       the windows of the house saw an individual inside the home. Officers at
       preliminary examination testified that they were able to identify that individual as
       being this defendant, Mr. Gates. Officers indicated that they were in uniform, full
       police uniform, identified themselves as police officers and instructed the defendant
       to come out of the home. Officers testified that upon hearing those instructions the
       defendant retreated into the home running away from the officers. Additional
       personnel--police personnel were called and eventually a canine unit was called in
       and entered that home. And the defendant was located within that home which was
       a dwelling house hiding somewhere within the home. After police entered the
       home as well, they found the various items of property including guns and other
       items had been moved apparently in an attempt to gather those items up from what
       the testimony indicated to be taken out of the home. Additionally, the defendant
       was not given permission nor was anyone who was not a resident of that household
       given permission to enter that household.

       With regard to case number 16-0222, this incident occurred again on or about the
       same date, November 25th, 2015, in the city of Battle Creek, Calhoun County,
       Michigan. According to the reports and testimony, apparently this incident in this

                                                  3
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.489 Filed 10/30/20 Page 4 of 25




       matter which occurred 649 Minges Road was just prior to the incident just described
       to the Court. 649 Minges Road according to witnesses and testimony is a dwelling
       house where David and Michelle Kelley lived. They were sleeping over the night
       over 11-25-2015, awoke to find that someone had entered their home without
       permission through a closed garage door. Upon waking up those residents found
       several items of property missing from the home including several long guns, some
       cash, a knife, and perhaps some other property as well. Officer was taking their
       report when additional information came to that officer that there was another home
       invasion near this location, that would be the one just described at 17 West Minges.
       In further investigation of the 649 Minges home invasion, officers discovered the
       pick-up truck located near 17 West Minges which the defendant was identified to
       have been in and driving and in possession of. In the back of that pick-up truck
       items of property were found including a bag of long guns. Those long guns were
       identified by the residents of 649 Minges as having been in their home that night
       and as having been their property which was taken from the home earlier or
       sometime over the course of that night. Again, if not indicated before, those
       residents gave no one permission to enter or take any property from their home.

(Plea Tr., ECF No. 10-4, PageID.171-174.) Petitioner’s counsel and the prosecutor agreed that

those facts provided a sufficient foundation for Petitioner’s plea. (Id., PageID.174-175.) The court

concurred. (Id.)

               Before reviewing the factual foundation, the court reviewed the terms of the plea

agreement, the charges, and the maximum penalties that Petitioner faced. In explaining the

penalties, the court provided the statutory maximums for each offense and then noted that

Petitioner’s maximum, as a second habitual offender, would be one and one-half times the

statutory maximum.      Petitioner acknowledged that the court had accurately described the

agreement and that he understood the charges and the maximum penalties. (Id., PageID.167, 170.)

Petitioner also acknowledged that no one had threatened or coerced him or promised him anything

other than that which was provided by the terms of the agreement as stated by the court. (Id.,

PageID.171.) Petitioner’s counsel and the prosecutor likewise stated that they were not aware of

any promises, threats, or inducements other than those provided in the plea agreement as stated by

the court. (Id., PageID.175.) The court found that Petitioner’s plea was knowingly, voluntarily,

and accurately given. (Id.)
                                                 4
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.490 Filed 10/30/20 Page 5 of 25




                After Petitioner entered his plea, but before sentencing, he had a change of heart.

At sentencing, he explained to the court that he wished to withdraw his plea because he had not

committed the crimes charged. (Sentencing Tr., ECF No. 10-5, PageID.188.) The court concluded

that the plea proceedings were proper and that Petitioner had failed to provide a basis for plea

withdrawal. (Id., PageID.189.) The court denied Petitioner’s motion and sentenced Petitioner as

set forth above.

                Petitioner asked for and was appointed appellate counsel. Appellate counsel moved

to withdraw the plea for several reasons: first, the court never “accepted the plea”; second, the

plea was not knowing and voluntary because Petitioner was heavily medicated at the time; third,

the plea was not knowing and voluntary because Petitioner did not under the consequences of his

plea in that counsel promised him he would not be sentenced to more than 7 years and Petitioner

was not able to multiply numbers such that he did not understand that the maximum penalty for

home invasion, enhanced by his second habitual offender status, would by 20 times one and one-

half, or 30 years; fourth, that there was no valid basis for the “no contest” plea; and fifth, Petitioner

could not have made an appropriate admission to the factual basis for the plea because he did not

commit the crimes charged. (Mot. Hr’g Tr., ECF No. 10-6, PageID.195-197.)

                The court denied Petitioner’s motion to withdraw the plea. The court concluded it

had, in fact, accepted the plea; that there was no factual support for Petitioner’s claim regarding

his medicated state at the plea hearing; that Petitioner had been advised of and understood the

maximum penalties; and that there was an appropriate basis for a “no contest” plea. (Id.,

PageID.197-198.)




                                                   5
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.491 Filed 10/30/20 Page 6 of 25




                 Petitioner filed an application for leave to appeal to the Michigan Court of Appeals,

raising the same issues he raises in this habeas petition.1 By order entered July 3, 2018, the court

of appeals denied relief “for lack of merit in the grounds presented.” (Mich. Ct. App. Order, ECF

No. 10-7, PageID.204.) Petitioner then filed an application for leave to appeal to the Michigan

Supreme Court. That court denied leave by order entered December 21, 2018. (Mich. Order, ECF

No. 10-8, PageID.314.) Petitioner then timely filed the instant petition.

                 By order entered March 17, 2020, Respondent filed her answer to the petition along

with a motion seeking permission to file the answer because it was submitted four days late. By

order entered October 1, 2020, Magistrate Judge Maarten Vermaat granted that relief. Petitioner

has filed an appeal of that decision. (ECF No. 14.) Petitioner has also filed a motion for release

on bond pending a decision on the merits because of the risk posed by COVID-19 in the

correctional facility where he is housed. (ECF No. 13.) Petitioner has filed a motion to appoint

counsel as well. (ECF No. 15.) Finally, Petitioner filed his response to Respondent’s answer.

(ECF No. 17.)

                 Petitioner’s appeal and motions, and the merits of his petition, are addressed below.

II.     Motion for release on bond

                 In Dotson v. Clark, 900 F.2d 77 (6th Cir. 1990), the Court of Appeals recognized

that, in limited circumstances, a district court may grant bond pending a decision on the merits of

a habeas corpus petition. The Dotson court indicated, however, that the power to release petitioner

on bond must be exercised sparingly and only in the presence of exceptional circumstances.

Dotson, 900 F.2d at 79; see also Lee v. Jabe, 989 F.2d 869, 871 (6th Cir. 1993). Under Dotson,



1
  Petitioner also raised an issue regarding the way the consecutive nature of his sentences was described in the
judgment for Case No. 16-000222. The court of appeals granted relief on that point. (Mich. Ct. App. Order, ECF No.
10-7, PageID.204.)

                                                        6
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.492 Filed 10/30/20 Page 7 of 25




the prisoner seeking release on bond “must be able to show not only a substantial claim of law

based on the facts surrounding the petition but also the existence of some ‘circumstance making

the [motion for bail] exceptional and deserving of special treatment in the interests of justice.’”

Dotson, 900 F.2d at 79 (quoting Aronson v. May, 85 S. Ct. 3, 5 (1964) (Douglas, J., in chambers)).

The habeas petitioner, who is incarcerated under a presumptively valid criminal conviction, is on

a much weaker footing than a pretrial accused or even a convicted defendant waiting appeal. See

Ostrer v. United States, 584 F.2d 594, 599 (2d Cir. 1978).

       A.      Release based on the strength of Petitioner’s habeas petition claims

               Applying the two-prong test in Dotson, this Court finds neither a substantial claim

on the merits of the petition nor exceptional circumstances deserving special treatment in the

interest of justice. Petitioner’s motion is perfunctory and states no substantial basis for the

extraordinary relief he seeks. His challenges have been reviewed and rejected in the state appellate

courts, and Petitioner has not clearly demonstrated that the state courts’ disposition of his claims

was contrary to federal law or was an unreasonable determination of the law or facts. 28 U.S.C.

§ 2254(d). Based on his habeas petition claims, Petitioner has provided no basis that warrants

release prior to review of the state record.

       B.      Release based on Petitioner’s independent claims of unconstitutional
               incarceration because of the COVID-19 risk

               Petitioner’s claims regarding the constitutionality of his custody in the prison

because of risks posed by COVID-19 are principally claims regarding the conditions of his

confinement. Such claims should be raised by a complaint for violation of 42 U.S.C. § 1983.

However, the relief Petitioner seeks—release from custody—is available only upon habeas corpus

review. “The Supreme Court has held that release from confinement—the remedy petitioner[]

seek[s] here—is ‘the heart of habeas corpus.’” Wilson, 961 F.3d at 868 (quoting Preiser, 411 U.S.


                                                 7
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.493 Filed 10/30/20 Page 8 of 25




at 498).2 A challenge to the fact or duration of confinement should be brought as a petition for

habeas corpus and is not the proper subject of a civil rights action brought pursuant to § 1983. See

Preiser, 411 U.S. at 484 (the essence of habeas corpus is an attack by a person in custody upon the

legality of that custody and the traditional function of the writ is to secure release from illegal

custody).

                 Petitioner’s decision to seek habeas relief for the COVID-19 risks he faces,

however, circumscribes the relief available. Wilson, 961 F.3d at 837. Even if there might be

conditions of confinement, short of release, that would mitigate the risk—and eliminate the cruel

or unusual character of the punishment—it is not within this Court’s habeas jurisdiction to grant

such relief. Id. A claim seeking relief other than release is properly brought under 42 U.S.C.

§ 1983.

                 By raising the COVID-19 risk as an independent basis for challenging the

constitutionality of Petitioner’s continued incarceration, he must also comply with all of the

requirements for habeas relief. Before the Court may grant habeas relief to a state prisoner, the

prisoner must exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan

v. Boerckel, 526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal

claims so that state courts have a “fair opportunity” to apply controlling legal principles to the facts

bearing upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404

U.S. 270, 275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459

U.S. 4, 6 (1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his

federal claims to all levels of the state appellate system, including the state’s highest court.

O’Sullivan, 526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v.


2
  The Wilson petitioners were federal prison inmates who brought habeas claims under 28 U.S.C. § 2241 similar to
the claims brought by Petitioner.

                                                       8
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.494 Filed 10/30/20 Page 9 of 25




Sowders, 902 F.2d 480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion

issue sua sponte when it clearly appears that habeas claims have not been presented to the state

courts. See Prather v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen v. Perini, 424 F.2d 134,

138-39 (6th Cir. 1970).

                  Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). Petitioner has neither alleged that he exhausted his COVID-19 habeas claims

in the state courts nor has he provided any documentation indicating that he has pursued any such

state remedies.

                  An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c). The

Court concludes that Petitioner has at least one available procedure by which to raise the issues he

has presented in this application, he may file a motion for relief from judgment under Mich. Ct. R.

6.500 et seq. Additionally, relief may be available to Petitioner by way of a habeas corpus petition

in state court in that he seeks a determination “whether his continued custody is legal.” Phillips v.

Warden, State Prison of S. Mich., 396 N.W.2d 482, 486 (Mich. Ct. App. 1986). Alternatively,

Petitioner may seek relief, even release, by civil action in state court for unconstitutional conditions

of confinement. See Kent Cnty. Prosecutor v. Kent Cnty. Sheriff, 409 N.W.2d 202, 208 (Mich.

1987) (“No one now doubts the authority of courts to order the release of prisoners confined under

conditions violating their Eighth and Fourteenth Amendment rights.”). Therefore, the Court

concludes that he has at least one available state remedy.

                  To properly exhaust his claim, Petitioner must present his claim to each level of the

state court system. O’Sullivan, 526 U.S. at 845; Hafley, 902 F.2d at 483 (“‘[P]etitioner cannot be

deemed to have exhausted his state court remedies as required by 28 U.S.C. § 2254(b) and (c) as



                                                    9
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.495 Filed 10/30/20 Page 10 of 25




to any issue, unless he has presented that issue both to the Michigan Court of Appeals and to the

Michigan Supreme Court.’”) (citation omitted). Until Petitioner has exhausted his COVID-19

unconstitutional confinement claims in the state courts, this Court cannot release him based on

those claims.

                For all these reasons, the Court will deny Petitioner’s motion for release on bond.

III.    Motion to appoint counsel

                Indigent habeas petitioners have no constitutional right to a court-appointed

attorney. Johnson v. Avery, 393 U.S. 483, 488 (1969); Barker v. Ohio, 330 F.2d 594, 594-95

(6th Cir. 1964); see also Lovado v. Keohane, 992 F.2d 601, 604-05 (6th Cir. 1993). The Court is

required by rule to appoint an attorney only if an evidentiary hearing is necessary or if the interest

of justice so requires. Rule 8(c), Rules Governing Section 2254 Cases.

                The Court has considered the complexity of the issues and the procedural posture

of the case. At this stage of the case, the assistance of counsel does not appear necessary to the

proper presentation of Petitioner’s position. There is no need for an evidentiary hearing and the

interests of justice do not require the appointment of counsel for Petitioner. Petitioner’s motion

for a court-appointed attorney will therefore be denied.

IV.     Appeal of the order allowing Respondent’s answer to be filed

                Petitioner argues that the Court’s order to answer (ECF No. 6) specifically provided

that no extensions of the time to answer would be granted. Magistrate Judge Vermaat’s order

allowing Respondent’s late answer, Petitioner argues, violates the “no extension” order. Petitioner

claims further that the Court should consider Respondent’s defenses waived because of its failure

to timely answer the petition.

                Federal Rule of Civil Procedure 54 provides that “any order . . . that adjudicates

fewer than all the claims or the rights and liabilities of fewer than all the parties . . . may be revised

                                                   10
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.496 Filed 10/30/20 Page 11 of 25




at any time before the entry of a judgment adjudicating all the claims and all the parties’ rights and

liabilities.” Fed. R. Civ. P. 54(b). Magistrate Judge Vermaat was free to reconsider his order that

precluded extensions of the time to answer the petition and to extend the time to answer the petition

under that rule. Petitioner offers no basis to conclude that Magistrate Judge Vermaat did not have

the authority to extend the time to answer by four days.

               Moreover, Petitioner’s suggestion that Respondent has waived defenses or that

Petitioner is otherwise relieved of proving his claims because of a late answer is simply wrong. In

Allen v. Perini, 424 F.2d 134 (6th Cir. 1970), the Sixth Circuit Court of Appeals considered the

applicability to habeas proceedings of the procedural rules upon which Petitioner relies:

       The burden to show that he is in custody in violation of the Constitution of the
       United States is on the prisoner. Jones v. Russell, 396 F.2d 797 (6th Cir.); Gray v.
       Johnson, 354 F.2d 986 (6th Cir.). The failure of State officials to file a timely return
       does not relieve the prisoner of his burden of proof. Default judgments in habeas
       corpus proceedings are not available as a procedure to empty State prisons without
       evidentiary hearings. We conclude that the failure of the Office of the Attorney
       General of Ohio to file a timely return does not afford a basis for instanter relief.
       Despite the delinquency of the State, the District Court was obligated to decide the
       case on its merits. McGuffey v. Turner, 267 F. Supp. 136 (D. Utah); cf. Taylor v.
       United States, 282 F.2d 16, 23-24 (8th Cir.). We conclude that in spite of the
       untimeliness of the State’s return, the District Court would have no power to grant
       the writ of habeas corpus in the absence of an evidentiary hearing and unless and
       until the averments of the petition have been proved by competent evidence.

       Allen relies upon Rule 55(a), Fed. R. Civ. P. in support of his claim for default
       judgment. Rule 81(a)(2), Fed. R. Civ. P. provides for only limited application of
       these rules to habeas corpus proceedings. We hold that Rule 55(a) has no
       application in habeas corpus cases and that the return to a petition for habeas corpus
       is not an answer within the meaning of Rule 12.

Allen, 424 F.2d at 138. Accordingly, Petitioner’s appeal of the order extending the time for

Respondent to answer the petition is denied and Magistrate Judge Vermaat’s order granting the

extension is affirmed.




                                                 11
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.497 Filed 10/30/20 Page 12 of 25




V.     AEDPA standard

               This action is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). The AEDPA “prevents federal habeas ‘retrials’”

and ensures that state court convictions are given effect to the extent possible under the law. Bell

v. Cone, 535 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a

person who is incarcerated pursuant to a state conviction cannot be granted with respect to any

claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based upon an unreasonable determination of the facts in light of the evidence presented

in the state court proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to

meet.” Woods v. Donald, 575 U.S. 312, 316 (2015) (internal quotation omitted).

               The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). This Court may consider only the holdings, and not the dicta, of the

Supreme Court. Williams v. Taylor, 529 U.S. 362, 412 (2000); Bailey v. Mitchell, 271 F.3d 652,

655 (6th Cir. 2001). In determining whether federal law is clearly established, the Court may not

consider the decisions of lower federal courts. Lopez v. Smith, 574 U.S. 1, 4 (2014); Marshall v.

Rodgers, 569 U.S. 58, 64 (2013); Parker v. Matthews, 567 U.S. 37, 48-49 (2012); Williams, 529

U.S. at 381-82; Miller v. Straub, 299 F.3d 570, 578-79 (6th Cir. 2002). Moreover, “clearly

established Federal law” does not include decisions of the Supreme Court announced after the last

adjudication of the merits in state court. Greene v. Fisher, 565 U.S. 34, 37-38 (2011). Thus, the

inquiry is limited to an examination of the legal landscape as it would have appeared to the

Michigan state courts in light of Supreme Court precedent at the time of the state-court



                                                12
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.498 Filed 10/30/20 Page 13 of 25




adjudication on the merits. Miller v. Stovall, 742 F.3d 642, 644 (6th Cir. 2014) (citing Greene,

565 U.S. at 38).

               A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405-06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

575 U.S. at 316 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In other words, “[w]here

the precise contours of the right remain unclear, state courts enjoy broad discretion in their

adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).

               The AEDPA requires heightened respect for state factual findings. Herbert v. Billy,

160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state court is

presumed to be correct, and the petitioner has the burden of rebutting the presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1); Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)

(en banc); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003); Bailey, 271 F.3d at 656. This

presumption of correctness is accorded to findings of state appellate courts, as well as the trial

court. See Sumner v. Mata, 449 U.S. 539, 546 (1981); Smith v. Jago, 888 F.2d 399, 407 n.4

(6th Cir. 1989).




                                                  13
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.499 Filed 10/30/20 Page 14 of 25




VI.    Discussion

            A. Challenging multiple judgments in one habeas petition

               As noted above, Petitioner challenges two separate judgments of sentence in one

habeas petition. The Sixth Circuit Court of Appeals recently considered the propriety of that

practice:

       The Rules Governing § 2254 Cases . . . provide[] that “[a] petitioner who seeks
       relief from judgments of more than one state court must file a separate petition
       covering the judgment or judgments of each court.” The rule’s reference to “a
       separate petition covering the . . . judgments of each court” implies that a
       petitioner may challenge multiple judgments from a single court in a single petition.

In re Caldwell, 917 F.3d 891, 893 (6th Cir. 2019) (emphasis in original). Therefore, the habeas

rules do not bar Petitioner from challenging both judgments from the Calhoun County Circuit

Court in this proceeding.

       B.      Withdrawal of the pleas

               As a preliminary matter, Petitioner presents his claims regarding the validity of his

pleas under the umbrella of an assertion that the trial court erred by not permitting him to withdraw

the plea. The extraordinary remedy of habeas corpus lies only for a violation of the Constitution.

28 U.S.C. § 2254(a). As the Supreme Court explained in Estelle v. McGuire, 502 U.S. 62 (1991),

an inquiry whether the trial court erred under state law “is no part of the federal court’s habeas

review of a state conviction [for] it is not the province of a federal habeas court to re-examine

state-court determinations on state-law questions.” Id. at 67-68. Rather, “[i]n conducting habeas

review, a federal court is limited to deciding whether a conviction violated the Constitution, laws,

or treaties of the United States.” Id. at 68.

               A state defendant has no constitutionally guaranteed right to withdraw a guilty plea.

See Carwile v. Smith, 874 F.2d 382 (6th Cir. 1989). As fully set forth below, the only constitutional

challenge that a habeas court may entertain with regard to a plea of guilty is that the plea was not

                                                 14
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.500 Filed 10/30/20 Page 15 of 25




entered in a knowing and voluntary fashion under the standards set forth in Boykin v. Alabama,

395 U.S. 238 (1969). A habeas court is restricted to these federal principles, and may not grant

habeas relief on the basis of state law governing the taking or withdrawal of guilty pleas. Riggins

v. McMackin, 935 F.2d 790, 794-95 (6th Cir. 1991). Consequently, the question whether petitioner

should have been allowed in the court’s discretion to withdraw his guilty plea under state-court

rules is not reviewable in habeas corpus.

       C.      Constitutional challenges to the pleas

               It has long been the case that a valid guilty plea (or nolo contendere plea) bars

habeas review of most non-jurisdictional claims alleging antecedent violations of constitutional

rights. See Tollett v. Henderson, 411 U.S. 258, 267 (1973). Among claims not barred are those

that challenge “the very power of the State to bring the defendant into court to answer the charge

against him,” Blackledge v. Perry, 417 U.S. 21, 30 (1974), and those that challenge the validity of

the guilty plea itself. See Hill v. Lockhart, 474 U.S. 52, 58 (1985); Haring v. Prosise, 462 U.S.

306, 320 (1983); Tollett, 411 U.S. at 267. A plea not voluntarily and intelligently made has been

obtained in violation of due process and is void. See McCarthy v. United States, 394 U.S. 459,

466 (1969). Petitioner’s claim does not challenge the power of the state to bring him into court.

Thus, the only means available for challenging his conviction is to claim that his plea is invalid,

i.e., it was not knowingly and voluntarily entered into. See Mabry v. Johnson, 467 U.S. 504, 508

(1984) (“It is well-settled that a voluntary and intelligent plea of guilty made by an accused person,

who has been advised by competent counsel, may not be collaterally attacked.”).

               The test for determining a guilty plea’s validity is “‘whether the plea represents a

voluntary and intelligent choice among the alternative courses of action open to the defendant.’”

Hill, 474 U.S. at 56 (quoting North Carolina v. Alford, 400 U.S. 25, 31 (1970)). Courts assessing

whether a defendant’s plea is valid look to “all of the relevant circumstances surrounding it,” Brady
                                                 15
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.501 Filed 10/30/20 Page 16 of 25




v. United States, 397 U.S. 742, 749 (1970), and may consider such factors as whether there is

evidence of factual guilt. While courts may consider whether a factual basis for a guilty plea exists

in their assessments of its validity, it has generally been held that the Constitution does not require

that they ensure such a basis exists. See Higgason v. Clark, 984 F.2d 203, 208 (7th Cir. 1993)

(“‘Strong evidence of guilt’ may suffice to sustain a conviction on an Alford plea, and may be

essential under Rule 11 [of the Federal Rules of Criminal Procedure], but it is not necessary to

comply with the Constitution.”) (quoting Alford, 400 U.S. at 37); see also Matthew v. Johnson,

201 F.3d 353, 365 (5th Cir. 2000); United States v. Tunning, 69 F.3d 107, 111 (6th Cir. 1995)

(citing Higgason, 984 F2d at 208); Wallace v. Turner, 695 F.2d 545, 548 (11th Cir. 1983);

Thundershield v. Solem, 565 F.2d 1018 (8th Cir. 1977); Edwards v. Garrison, 529 F.2d 1374, 1376

(4th Cir. 1975); Roddy v. Black, 516 F.2d 1380, 1385 (6th Cir. 1975); Freeman v. Page, 443 F.2d

493, 497 (10th Cir. 1971).

               In order to find a constitutionally valid guilty plea, several requirements must be

met. The defendant pleading guilty must be competent, see Brady, 397 U.S. at 756, and must have

notice of the nature of the charges against him, see Henderson v. Morgan, 426 U.S. 637, 645 n.13

(1976); Smith v. O’Grady, 312 U.S. 329, 334 (1941). The plea must be entered “voluntarily,” i.e.,

not be the product of “actual or threatened physical harm, or . . . mental coercion overbearing the

will of the defendant” or of state- induced emotions so intense that the defendant was rendered

unable to weigh rationally his options with the help of counsel. Brady, 397 U.S. at 750;

Machibroda v. United States, 368 U.S. 487, 493 (1962) (“A guilty plea, if induced by promises or

threats which deprive it of the character of a voluntary act, is void.”). The defendant must also

understand the consequences of his plea, including the nature of the constitutional protection he is

waiving. Henderson, 426 U.S. at 645 n.13; Brady, 397 U.S. at 755; Machibroda, 368 U.S. at 493



                                                  16
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.502 Filed 10/30/20 Page 17 of 25




(“Out of just consideration for persons accused of crime, courts are careful that a plea of guilty

shall not be accepted unless made voluntarily after proper advice and with full understanding of

the consequences.”) (internal quotations and citation omitted). Finally, the defendant must have

available the advice of competent counsel. Tollett, 411 U.S. at 267-68; Brady, 397 U.S. at 756;

McMann v. Richardson, 397 U.S. 759, 771 & n.14 (1970). The advice of competent counsel exists

as a safeguard to ensure that pleas are voluntarily and intelligently made. Cf. Henderson, 426 U.S.

at 647 (“[I]t may be appropriate to presume that in most cases defense counsel routinely explain

the nature of the offense in sufficient detail to give the accused notice of what he is being asked to

admit.”); Brady, 397 U.S. at 754 (suggesting that coercive actions on the part of the state could be

dissipated by counsel). Ineffective assistance of counsel will render a plea of guilty involuntary.

See Hill, 474 U.S. at 56-57.

               Petitioner touched upon several of these “plea validity” issues in his motion to

withdraw plea in the trial court. He has narrowed it down to two such issues in his habeas petition:

first, Petitioner’s plea was invalid because his counsel rendered ineffective assistance by advising

Petitioner that he faced the possibility of life imprisonment if he did not accept the plea agreement

but instead went to trial and that Petitioner would only get a 7-year sentence if he entered a plea;

and second, Petitioner did not understand the consequences of his plea because he was not able to

multiply numbers such that he did not understand, for example, that his maximum sentence

exposure for first-degree home invasion was 30 years.

               1.      Ineffective assistance of counsel

               In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court established

a two-prong test by which to evaluate claims of ineffective assistance of counsel. To establish a

claim of ineffective assistance of counsel, the petitioner must prove:            (1) that counsel’s

performance fell below an objective standard of reasonableness; and (2) that counsel’s deficient
                                                 17
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.503 Filed 10/30/20 Page 18 of 25




performance prejudiced the defendant resulting in an unreliable or fundamentally unfair outcome.

Id. at 687.    A court considering a claim of ineffective assistance must “indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Id. at 689. The defendant bears the burden of overcoming the presumption that the

challenged action might be considered sound trial strategy. Id. (citing Michel v. Louisiana, 350

U.S. 91, 101 (1955)); see also Nagi v. United States, 90 F.3d 130, 135 (6th Cir. 1996) (holding

that counsel’s strategic decisions were hard to attack). The court must determine whether, in light

of the circumstances as they existed at the time of counsel’s actions, “the identified acts or

omissions were outside the wide range of professionally competent assistance.” Strickland, 466

U.S. at 690. Even if a court determines that counsel’s performance was outside that range, the

defendant is not entitled to relief if counsel’s error had no effect on the judgment. Id. at 691.

               The two-part Strickland test applies to challenges to guilty pleas based on

ineffective assistance of counsel. Hill, 474 U.S. at 58. Regarding the first prong, the court applies

the same standard articulated in Strickland for determining whether counsel’s performance fell

below an objective standard of reasonableness. Id. In analyzing the prejudice prong, the focus is

on whether counsel’s constitutionally deficient performance affected the outcome of the plea

process. “[I]n order to satisfy the ‘prejudice’ requirement, the defendant must show that there is a

reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.” Id. at 59.

               Petitioner claims:

       [M]y attorney told me that even though I maintained my innocence on Home
       Invasion-1st Degree, I should plead to it because if I went to trial they would find
       me guilty anyway and I would face life in prison. He told me I would only face
       seven years if I pled guilty.




                                                 18
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.504 Filed 10/30/20 Page 19 of 25




(Aff. of Anthony Gates Jr., ECF No. 10-7, PageID.296.) Petitioner’s appellate counsel mentioned

that issue in the motion to withdraw plea (Mot., ECF No. 10-7, PageID.290-291); however, he did

not argue it at the hearing (Mot. Hr’g Tr., ECF No. 10-6). The trial court’s resolution of

Petitioner’s motion to withdraw plea did not directly address Petitioner’s claim as an ineffective-

assistance-of-counsel claim. But the trial court did specifically conclude that the plea was

knowingly and voluntarily made and that there was no basis to withdraw it. (Id., PageID.200.)

               There is no basis under state law to advise Petitioner that his maximum sentence

exposure for first-degree home invasion would be 7 years. If counsel so advised Petitioner, there

would be a strong argument that counsel’s advice was objectively unreasonable. Similarly, there

is no basis under state law to advise Petitioner that his maximum sentence exposure would be life

imprisonment. If counsel so advised Petitioner, there would be a strong argument that counsel’s

advice was objectively unreasonable.

               Petitioner’s allegations regarding counsel’s advice, however, are contradicted in the

record. After reviewing all of the terms of the plea agreement, the court specifically asked

Petitioner if anybody had threatened or coerced him or promised him anything beyond the terms

of the plea agreement. Petitioner responded “No.” (Plea Tr., ECF No. 10-4, PageID.171.) Yet

Petitioner’s claims now depend on a threat—potential life imprisonment absent a plea—and a

promise—a maximum 7-year sentence for first-degree home invasion.

               Under settled Sixth Circuit authority, a petitioner’s responses to the trial judge,

given under oath at the plea hearing, preclude a later assertion that he was unaware of the

consequences of his plea or that there was a specific sentence agreement as part of his plea bargain.

In Baker v. United States, 781 F.2d 85 (6th Cir. 1986), the trial court inquired concerning the terms

of any plea bargain, received a response from the prosecutor on the record, and received denials



                                                 19
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.505 Filed 10/30/20 Page 20 of 25




from defense counsel, the prosecutor, and the defendant concerning the existence of any other

terms. The Sixth Circuit held that, where the trial court has scrupulously followed the required

procedure, “the defendant is bound by his statements in response to that court’s inquiry.” 781 F.2d

at 90 (quoting Moore v. Estelle, 526 F.2d 690, 696-97 (5th Cir. 1976)). The Sixth Circuit, noting

the obvious, observed that a trial judge cannot possibly administer a plea agreement, if it consists

of “secret terms known only to the parties.” Id. at 90.

               The court again addressed this issue in United States v. Todaro, 982 F.2d 1025

(6th Cir. 1993), also a § 2255 case. In Todaro, the defendant attempted to attack his guilty plea,

claiming that his attorney had promised him that he would be sentenced to probation if he pled

guilty. The defendant had testified at the plea colloquy, however, that no other promises had been

made to him, other than those stated in the plea agreement. 982 F.2d at 1026. Consequently, the

Sixth Circuit was again faced with a situation in which a defendant’s post-conviction allegations

were directly contrary to his statements at the plea hearing. Relying on Baker, the court reiterated

its earlier holding, under which a defendant is bound by his statements in response to the trial

court’s inquiry, where there has been a careful plea colloquy. Holding Petitioner to his sworn

responses at the plea hearing, the record does not support the claim that counsel advised Petitioner

that he faced life imprisonment absent a plea or a maximum of 7-years’ imprisonment for first-

degree home invasion if he entered a plea.

               Moreover, even if counsel advised Petitioner as he now contends and Petitioner

went into the plea hearing with the subjective misunderstanding that his plea was necessary

because of the “stick” of life imprisonment for first-degree home invasion or the “carrot” of a

maximum 7-year sentence for home invasion, the plea colloquy disabused him of that notion. See,

e.g., United States v. Horne, 313 F. App’x 788, 793 (6th Cir. 2008) (“Any mistaken belief Horne



                                                20
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.506 Filed 10/30/20 Page 21 of 25




may have harbored as a result of misleading information from his counsel at the time of entering

the plea was remedied at the plea colloquy. During the plea colloquy, the district court clearly

informed Horne of the conditions and consequences of his plea.”); United States v. Contreras-

Armendariz, 207 F. App’x 594, 596-97 (6th Cir. 2006) (where the court “reviewed the rights that

Contreras was waiving, the factual and legal nature of the offenses with which he was charged,

and the potential sentences he faced as a result of the guilty plea,” the plea was knowing and

voluntary despite Contreras’ mistaken belief his criminal history category was lower than it was

ultimately determined to be); Adkins v. Lafler, No. 4:06-CV-11562, 2006 WL 3759921 at *4 (E.D.

Mich. Dec. 20, 2006) (concluding that Petitioner’s erroneous assumptions and mistaken beliefs

were “insufficient to overcome the presumption of verity which attaches to Petitioner’s statements

during the plea colloquy . . . .”).

                Petitioner cannot legitimately claim he would not have entered his plea if he had

only known the maximum sentence he faced was less than life if he did not enter his plea or more

than 7 years if he did, because the court specifically told Petitioner the maximum sentence he faced

was 30 years (or 20 years times one and one half) and he entered his plea anyway. Thus, even if

the record supported Petitioner’s claim regarding counsel’s bad advice, Petitioner cannot show it

made a difference to his plea. Because Petitioner cannot show he was prejudiced by counsel’s

purported misadvice, he cannot prevail on his ineffective assistance of counsel claim.

                Stated differently, Petitioner has not shown that the state court’s rejection of his

ineffective assistance claim is contrary to, or an unreasonable application of, clearly established

federal law. Nor can Plaintiff show that the factual determinations that the state court relied upon

to conclude that Petitioner’s claims lacked merit are unreasonable on this record. Therefore,

Petition is not entitled to habeas relief on this claim.



                                                   21
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.507 Filed 10/30/20 Page 22 of 25




       D.      Petitioner’s understanding of the maximum sentences

               Petitioner next contends that he did not understand the maximum sentences

associated with the crimes for which he entered a nolo contendere plea. When describing the

maximum sentences, the court recited the statutory maximums and, after stating all of those

maximums, advised Petitioner that those maximums would be multiplied by one and one-half

because of the habitual offender enhancement. Petitioner indicated that he understood the nature

of the charges and the maximum potential penalties. (Plea Tr., ECF No. 10-4, PageID.170.)

               Critically, Petitioner does not contradict that assertion in his petition or supporting

materials. His affidavit avers:

       I have not regularly attended school since the sixth grade. I have started to work
       on my GED since I have been in prison, but I have a long way to go. My teachers
       tell me I am at about a third grade reading and math level. When I started classes,
       I could not even multiply and divide.

(Affid. of Petitioner, ECF No. 10-7, PageID.297-298.) Appellate counsel seized on that admission

to conclude that Petitioner could not have understood the maximum penalties because that required

multiplication—the statutory maximum times one and one-half. Petitioner, however, never states

that he could not “do the math” with regard to his maximum sentences or that he otherwise did not

understand exactly what his maximum sentences were. Petitioner cagily argues:

       The judge told petitioner that his maximum penalty for each offense was one and
       one[-]half times.[] This presented petitioner with a “math problem” without
       determining whether petitioner was capable of solving it. As the record has clearly
       indicated; petitioner functions on a 3rd grade math level, as supported by factual
       documentation contained in petitioner[’]s MDOC inmate file.




                                                 22
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.508 Filed 10/30/20 Page 23 of 25




(Pet’r’s Mem. of Law, ECF No. 1-1, PageID.33.)3 Petitioner never states that he did not know the

actual maximum penalties for his crimes; nor does Petitioner state that if he had known the

maximum penalties for his crimes he would not have entered the nolo contendere pleas.

                  The trial court determined that Petitioner understood the maximum penalties and

knowingly and voluntarily entered his pleas.                   That determination is amply supported by

Petitioner’s sworn testimony at the hearing. It is presumed correct and Petitioner has the burden

of rebutting the presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1); Davis,

658 F.3d at 531; Lancaster, 324 F.3d at 429; Bailey, 271 F.3d at 656.

                  Petitioner does not offer clear and convincing evidence to rebut that presumption.

Instead, he offers the mere suggestion that he could not do multiplication. Petitioner has failed to

demonstrate that the state court’s conclusion that his plea was knowingly and voluntarily made is

contrary to, or an unreasonable application of clearly established federal law. Therefore, he is not

entitled to habeas relief on this claim.

VII.     Certificate of Appealability

                  Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).




3
 Petitioner complains that the trial judge did not “mention petitioner’s assertion that he did not understand what it
meant to be facing one and one half times twenty years imprisonment.” (Pet’r’s Memo. of Law, ECF No. 1-1,
PageID.33.) But, Petitioner never made that assertion, in his affidavit or at any hearing. Petitioner’s appellate counsel
obliquely made that assertion in the brief:
         If the Court expected the Defendant to do the math problem, it should have inquired whether
         Defendant was capable of doing it. In this case, at a third grade Math level, is not capable of doing
         the problem.

(Pet’r’s Br. in Supp. of Mot. to Withdraw Plea, ECF No. 10-7, PageID.291-292.)



                                                          23
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.509 Filed 10/30/20 Page 24 of 25




                The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth

by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467.

Consequently, this Court has examined each of Petitioner’s claims under the Slack standard.

Under Slack, 529 U.S. at 484, to warrant a grant of the certificate, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.”        Id.   “A petitioner satisfies this standard by demonstrating

that . . . jurists could conclude the issues presented are adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying this standard, the

Court may not conduct a full merits review, but must limit its examination to a threshold inquiry

into the underlying merit of Petitioner’s claims. Id.

                The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claims was debatable or wrong. Therefore, the Court will deny Petitioner

a certificate of appealability. Moreover, although Petitioner has failed to demonstrate that he is in

custody in violation of the Constitution and has failed to make a substantial showing of the denial

of a constitutional right, the Court does not conclude that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                            Conclusion

                The Court will enter a judgment dismissing the petition and an order denying a

certificate of appealability.




                                                 24
Case 2:20-cv-00029-PLM-MV ECF No. 19, PageID.510 Filed 10/30/20 Page 25 of 25




Dated:   October 30, 2020                 /s/ Paul L. Maloney
                                           Paul L. Maloney
                                           United States District Judge




                                     25
